Per curiam.
Respondent Robert A. Danenberg was convicted of murder and aggravated assault in August 1989. He thereafter filed a petition for voluntary surrender of his license to practice law. The State Bar of Georgia has indicated its willingness to accept the surrender of his license for violation of Standard 66 of Bar Rule 102. We adopt the recommendation of the State Bar and the Disciplinary Board that respondent’s petition for voluntary surrender of his license be accepted.
The name of Robert A. Danenberg is hereby stricken from the roll of attorneys.

All the Justices concur.

*798Decided February 7, 1990.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.